        4:20-cv-04157-SLD-JEH # 1           Page 1 of 9                                               E-FILED
                                                                        Tuesday, 14 July, 2020 02:50:39 PM
                                                                             Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                ROCK ISLAND DIVISION

CARPENTERS PENSION FUND                          )
OF ILLINOIS,                                     )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )   No.    20-4157
                                                 )
CALACCI CONSTRUCTION CO., INC.                   )
                                                 )
                       Defendant.                )

                                         COMPLAINT

       NOW COMES plaintiff, CARPENTERS PENSION FUND OF ILLINOIS, by their

attorneys, CAVANAGH & O’HARA LLP, complaining of the defendant, CALACCI

CONSTRUCTION CO., INC., and allege as follows:

       1.      This is a civil action under the Employee Retirement Income Security Act of 1974,

as amended from time to time and codified at 29 U.S.C. §1001 et seq. (“ERISA”).

       2.      Plaintiff is an employee benefit fund maintained in accordance with the provisions

of ERISA and the LMRA, and administered pursuant to the terms and provisions of an Agreement

and Declaration of Trust, as amended and restated (the “trust agreement”) (a copy of the pertinent

parts of the trust agreement is attached hereto as Exhibit “A” and is fully incorporated herein and

made a part hereof by this reference).

       3.      Defendant has been, at all material times, an “employer” within the meaning of §

3(5) of ERISA, and 29 U.S.C. §§ 152(2) and 1002(5).

       4.      Defendant has been, at all material times, engaged as a contractor or subcontractor

                                           Page 1 of 9
           4:20-cv-04157-SLD-JEH # 1        Page 2 of 9



in the industry of railroad work, and has been and continues to be an employer in an “industry

affecting commerce” as defined by § 3(12) of ERISA, and 29 U.S.C. §1002(12).

       9.       Defendant has been, at all material times, a party to or otherwise bound by a

collective bargaining agreement (the “collective bargaining agreement”) with the Chicago

Regional Council of Carpenters and the North Central States Regional Council of Carpenters

(collectively the “Union”) (a copy of the collective bargaining agreements are attached hereto as

Exhibit “B” and is fully incorporated herein and made a part hereof by this reference).

       10.      Pursuant to the collective bargaining agreement, Defendant is bound by the

plaintiff’s trust agreement.

       11.      Defendant employs or has employed members of the Union, who are also

participants in the employee benefit fund administered by the plaintiff pursuant to the collective

bargaining agreement to which defendant is a party or otherwise bound.

       12.      Defendant has employed individuals who performed hours of bargaining unit work

for which fringe benefit contributions are owed to the plaintiff under the provisions of the

collective bargaining agreement and trust agreement for the period of at least October 1, 2014 to

present.

       13.      Defendant is required under the collective bargaining agreement and trust

agreement to pay contributions to plaintiff for the hours of bargaining unit work performed by its

employees each month.

       14.      Pursuant §1145 of ERISA, the defendant is required to pay fringe benefit

contributions to the plaintiff in accordance with the terms and conditions of the trust agreement.


                                          Page 2 of 9
         4:20-cv-04157-SLD-JEH # 1             Page 3 of 9



See 29 U.S.C. §1145.

        15.     Defendant is required under the collective bargaining agreement and trust

agreement to provide plaintiff with written reports each month detailing hours worked by its

employees and the contributions that are owed to plaintiffs (the “remittance reports”).

        16.     Defendant’s remittance reports with payment of fringe benefit contributions owed

are due to the plaintiff by the 15th day of the month following the month in which the hours were

worked by defendant’s employees.

                                             COUNT I
                                      Delinquent Contributions

        1-16. Plaintiff re-asserts and re-alleges paragraphs 1 through 16 as paragraphs 1 through

16 of count I as if fully set forth herein.

        17.     Plaintiff engaged a certified public accounting firm to examine the payroll books

and records of the defendant for the period of October 1, 2014 to August 31, 2016, to determine

whether defendant complied with its obligations to pay the fringe benefit contributions and dues

to the plaintiff as required under the collective bargaining agreements, and trust agreement.

        18.     A true and accurate copy of the payroll examination findings is attached hereto as

Exhibit “C” and fully incorporated herein and made a part hereof by this reference.

        19.     The payroll examination determined that defendant failed to report certain hours

worked by certain employees to the plaintiff over the examination period.

        20.     The payroll examination determined that defendant failed to pay all fringe benefit

contributions and dues that were owed to the plaintiff for certain hours worked by defendant’s

employees over the examination period.

                                              Page 3 of 9
        4:20-cv-04157-SLD-JEH # 1            Page 4 of 9



       21.     The payroll examination determined that defendant failed to pay plaintiff fringe

benefit contributions that were owed to plaintiff in the sum of $2,790.60.

       22.     Defendant breached the provisions of the collective bargaining agreement and trust

agreements by failing to timely report hours worked by its employees and paying the contributions

that were owed to the plaintiff.

       23.     Pursuant to applicable provisions of ERISA, the collective bargaining agreement

and the trust agreement, defendant owes interest on delinquent contributions.

       24.      Pursuant to applicable provisions of ERISA, the collective bargaining agreement

and the trust agreement, defendant owes liquidated damages on delinquent contributions.

       25.     Pursuant to applicable provisions of the trust agreement, defendant owes the

plaintiff the costs of the payroll examination.

       26.     Defendant owes plaintiff based upon the payroll examination findings, after all just

credits, the known sum of $4,508.33, itemized as follows:

               Contributions:                        $2,790.60
               Interest:                             $1,075.25
               Liquidated Damages:                   $279.06
               Audit Fee:                            $967.28
                                                     ($324.60)
                                                     --------------
                                                     $4,508.33

       27.     A summary of the known contributions and other amounts owed to plaintiff by

defendant based upon the payroll examination findings is attached hereto as Exhibit “D” and fully

incorporated herein and made a part hereof by this reference.

       28.     Plaintiffs have demanded that defendant pay plaintiff the contributions and other


                                            Page 4 of 9
         4:20-cv-04157-SLD-JEH # 1              Page 5 of 9



amounts owed, but defendant has refused or otherwise failed to pay to plaintiffs the contributions

and other amounts owed.

        29.     Pursuant to the terms of the collective bargaining agreement and trust agreement,

the defendant is liable for reasonable attorneys’ fees, court costs and all other reasonable expenses

incurred by plaintiff in the collection of delinquent contributions.

        WHEREFORE, plaintiff prays as follows:

        A.      That judgment is entered in favor of plaintiff and against defendant for $4,508.33,

plus reasonable attorneys’ fees and costs;

        B.      That defendant is decreed to pay to the plaintiff its reasonable attorneys’ fees and

costs, as may be provided by the collective bargaining agreement, the trust agreement, and ERISA

(29 U.S.C. Section 1132(g)(2));

        C.      That defendant is decreed to pay all costs attendant to these proceedings;

        D.      That plaintiff is awarded, at defendant’s cost, such further and other relief as may

be available under ERISA, the collective bargaining agreement, the trust agreement or as is

otherwise just and equitable.

                                             COUNT II
                                         Liquidated Damages

        1-16. Plaintiff re-asserts and re-alleges paragraphs 1 through 16 as paragraphs 1 through

16 of count II as if fully set forth herein.

        17.     Defendant failed to provide plaintiff with Defendant’s remittance reports with

payment of fringe benefit contributions owed by the 15th day of the month following the month in

which the hours were worked by defendant’s employees for certain months during the period of

                                               Page 5 of 9
        4:20-cv-04157-SLD-JEH # 1             Page 6 of 9



July 2018 through July 2019.

       18.     Defendant breached the provisions of the trust agreement by not timely providing

plaintiff with Defendant’s remittance reports with payment of fringe benefit contributions owed

for certain months during the period of July 2018 through July 2019.

       19.     Pursuant to applicable provisions of the plaintiff’s trust agreement, defendant owes

liquidated damages on delinquent contributions.

       22.     The plaintiff has demanded defendant pay the liquidated damages owed to the

plaintiff, but defendant has refused or failed to pay the plaintiff these amounts.

       23.     Defendant breached the provisions of the trust agreement by not paying plaintiff

the liquidated damages owed for the failure to timely provide plaintiff with remittance reports with

payment of fringe benefit contributions owed for certain months during the period of July 2018

through July 2019.

       20.     Defendant owes Plaintiff liquidated damages in the form of late fees, penalties and

interest in the sum of $5,848.49 for the failure to timely provide plaintiff with defendant’s

remittance reports with payment of fringe benefit contributions owed for certain months during

the period of July 2018 through July 2019.

       21.     A summary of the late fees and interest of $5,848.49 owed to plaintiff is attached

hereto as Exhibit “E” and fully incorporated herein and made a part hereof by this reference.

       WHEREFORE, plaintiff prays as follows:

       A.      That judgment is entered in favor of plaintiff and against defendant for $5,848.49,

plus reasonable attorneys’ fees and costs;


                                             Page 6 of 9
         4:20-cv-04157-SLD-JEH # 1               Page 7 of 9



        B.      That defendant is decreed to pay any additional liquidated damages owed under the

plaintiff’s trust agreement and policies through the date of judgment;

        C.      That defendant is decreed to pay to the plaintiff its reasonable attorneys’ fees and

costs, as may be provided by the collective bargaining agreement, the trust agreement, and ERISA

(29 U.S.C. Section 1132(g)(2));

        D.      That defendant is decreed to pay all costs attendant to these proceedings;

        E.      That plaintiff is awarded, at defendant’s cost, such further and other relief as may

be available under ERISA, the collective bargaining agreement, the trust agreement or as is

otherwise just and equitable.

                                        COUNT III
                         Compel Accounting / Delinquent Contributions

        1-16. Plaintiff re-asserts and re-alleges paragraphs 1 through 16 as paragraphs 1 through

16 of count III as if fully set forth herein.

        17.     Pursuant to the trust agreement, plaintiff has the right to examine the payroll books

and records of the defendant to confirm the accuracy of defendant’s reporting of hours worked to

determine whether the defendant has paid plaintiff all fringe benefit contributions owed.

        18.     Plaintiff demanded that defendant provide access to its relevant payroll and other

business records for purposes of an audit for the period of September 1, 2016, to a current date to

be established by plaintiffs’ auditor, but defendant has refused to provide plaintiff with access to

its payroll and other business records for purposes of an audit.

        19.     Defendant breached the provisions of the trust agreement by refusing to provide

plaintiff access to its payroll and other business records for purposes of an audit.

                                                Page 7 of 9
        4:20-cv-04157-SLD-JEH # 1             Page 8 of 9



        20.      Defendant owes plaintiff for all unpaid fringe benefit contributions, and any other

amounts determined due by audit, for all hours of work performed by its employees for the period

of September 1, 2016, to present.

        21.      To the extent unpaid contributions or other amounts are determined to be owed to

plaintiff under the audit, defendant breached the provisions of the collective bargaining agreement

and trust agreement by underpaying the fringe benefit contributions or other amounts that were

owed to the plaintiff for hours of work performed by its employees for the period of September 1,

2016, to present.

        22.      Pursuant to the terms of the collective bargaining agreement and trust agreement,

the defendant is liable for interest, liquidated damages, audit costs, reasonable attorneys’ fees,

court costs and all other reasonable expenses incurred by plaintiff in the collection of delinquent

contributions.

        WHEREFORE, plaintiff prays as follows:

        A.       That defendant is ordered to provide and/or make available to plaintiffs or its

auditor, all of defendant’s payroll and other business records for the period of September 1, 2016,

through a future date determined by plaintiff or its auditor;

        B.       That plaintiff is granted leave of Court to file supplemental proofs establishing the

judgment sum for contributions determined to be due and owing for the period of January 1, 2016,

through a future date to be determined by the payroll audit, as well as for the liquidated damages,

interest, audit costs, attorneys’ fees and costs to which plaintiff is entitled to pursuant to the trust

agreement, labor agreements and ERISA;


                                             Page 8 of 9
        4:20-cv-04157-SLD-JEH # 1            Page 9 of 9



       C.      That judgment is entered in favor of plaintiff and against defendant for all fringe

benefit contributions, interest, liquidated damages and other amounts owed to plaintiff for the

period of September 1, 2016, through a future date including without limitation the ending date of

any payroll compliance audit, as determined by payroll compliance audit or otherwise;

       D.      That defendant be decreed to pay to the plaintiff all such monies determined to be

due and owing to plaintiff at the time judgment is entered, including without limitation fringe

benefit contributions, liquidated damages, interest, and audit costs;

       E.      That defendant is decreed to pay to the plaintiff its reasonable attorneys’ fees and

costs, as may be provided by the collective bargaining agreement, the trust agreement, and ERISA

(29 U.S.C. Section 1132(g)(2));

       F.      That defendant is decreed to pay all costs attendant to these proceedings;

       G.      That plaintiff is awarded, at defendant’s cost, such further and other relief as may

be available under ERISA, the collective bargaining agreement, the trust agreement or as is

otherwise just and equitable.

                                                      CARPENTERS PENSION             FUND      OF
                                                      ILLINOIS, Plaintiff,

                                                     By:     s/ John P. Leahy
                                                             JOHN P. LEAHY
                                                             CAVANAGH & O’HARA LLP
                                                             Attorneys for Plaintiffs
                                                             2319 West Jefferson Street
                                                             Springfield, IL 62702
                                                             (217) 544-1771 – Telephone
                                                             (217) 544-9894 – Facsimile
                                                             johnleahy@cavanagh-ohara.com



                                           Page 9 of 9
